Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Notice of Record and meeting date for Annual General Meeting of Unitholders CALGARY, Feb. 19 /CNW/ - Enerplus Resources Fund ("Enerplus") (TSX - ERF.un, NYSE - ERF) hereby gives notice that March 23, 2010 has been fixed as the Record Date for determination of those Unitholders and holders of Enerplus Exchangeable Limited Partnership Class B units entitled to receive notice and to vote at the Annual General Meeting of the Fund to be held in the Lecture Theatre of the Metropolitan Centre, 333 - 4th Avenue SW, in Calgary, Alberta, commencing at 10:00 a.m. on Friday, May 7, 2010. << David A. McCoy Vice President, General Counsel & Corporate Secretary Enerplus Resources Fund >> %CIK: 0001126874 /For further information: Enerplus Resources Fund, The Dome Tower, 3000, 333-7th Avenue SW, Calgary, Alberta, T2P 2Z1, Tel (403) 298-2200, Fax (403) 298-2211, www.enerplus.com/ (ERF.UN. ERF) CO: Enerplus Resources Fund CNW 06:00e 19-FEB-10
